 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDO'MalleyGlass& Millwork Co.andInternationalBrotherhood of Paintersand Allied Trades, AFL-CIO, Glaziers &GlassworkersLocal No. 1610. Case28-CA-2234February 23, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYOn November 17, 1971, Trial Examiner IrvingRogosin issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and a sup-porting brief, the General Counsel filed cross-excep-tions and a- supporting brief, and the Respondent filedan answer to the General Counsel's cross-exceptionswith a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions only to the extentconsistent herewith.The Trial Examiner found that Respondent's failureto apply the terms and conditions of the contract, nego-tiated through the Arizona Multi-Employer Bargain-ing Aggregate and the Union, to its Yuma, Arizona,operations violated Section 8(a)(5) and (1) of the Act.The facts show that Respondent operates four placesof business in Arizona, at Phoenix, Tucson, Glendale,and Yuma, all of which are engaged in the distributionand sale of glass and related services. In 1965, theUnion negotiated separate collective-bargaining agree-ments with individual employers, including Respond-ent. All four of Respondent's locations were covered bya single contract. In the fall of 1969 or early 1970, theemployer association referred to above, known asAMEBA, was formed for the purpose of representingin collective bargaining the principal glass employers inArizona. Respondent was a member. On January 14,1970, AMEBA sent a letter to the Union which statedthat the Association desired to modify the soon to ex-pire single employer 1965 bargaining agreements.About June 8, 1970, agreement was reached, the con-tract was reduced to writing, and AMEBA sent copiesto the parties. Although the working copies of the draftwere silent on the coverage of the agreement, the lastpage of the proposed contract, immediately below thesignature lines, read "Members of Arizona Multi-Employer Bargaining Aggregate and their locationscovered by this Agreement," and was followed by atwo-column list of locations, one for Phoenix busi-195 NLRB No.110nesses, the other for Tuscon. Respondent's Phoenixand Tuscon locations were included in the list, but noreference was made to its Glendale and Yuma facilities.Although disputed at the hearing, the credited evidenceestablished that the final contract was executed on June26, 1970, in this form.The Trial Examiner found that as the Union signeda contract which on its face covered only two of Re-spondent's locations, it must be deemed bound by thatagreement. However, since the undisputed facts showthat coverage of the contract was not a subject ofnegotiations, the Trial Examiner further, concludedthat Respondent, by refusing to apply the contract toitsYuma location,' as,it had in the past, unilaterallyattempted to modify the appropriate unit in derogationof Section 8(a)(5) of the Act. We disagree with thislatter finding.In our opinion, as there is no fraud or misrepresenta-tion alleged, the Union must be bound by the plain andunequivocal terms of the agreement. As noted, the factsshow that the Union received the proposed contract(containing the list) about 2 weeks before it was ex-ecuted. The Union claims that during this period itdecided not to sign the contract unless,inter alia,thelist of employers and locations was deleted, that it soadvised the Respondent, and that the contract was ex-ecuted as so modified. However, the Trial Examinerrejected the Union's contention and determined thatthe credited evidence' established that the list was in-deed part of the executed agreement.Therefore, as theterms of the contract are controlling, we conclude thatthe Union, by signing the contract, agreed that it didnot apply to Respondent's Yuma location. Accord-ingly,we shall dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the complaint herein be, andithereby is, dismissed in its entirety.'As Respondent has applied the contract to its Glendale facility, it wasagreed at the hearing that the only issue was with regard to Yuma1The General Counsel has excepted to certain credibility findings madeby the Trial Examiner It is the Board's established policy not to overrulea Trial Examiner's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that the resolu-tions were incorrectStandard Dry Wall Products, Inc.,91 NLRB 544, enfd.188 F.2d 362 (C A. 3) We have carefully examined the record and find nobasis for reversing his findingsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEIRVING ROGOSIN, Trial Examiner: The complaint, issuedFebruary 26, 1971, alleges that Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(1),(5) and (d), and Section 2(6) and (7) of the Act. O'MALLEY GLASS & MILLWORK CO.Specifically, the complaint alleges that, at all times materialsince June 15, 1970, Respondent has refused, after demand,to recognize and bargain with the Union as the exclusivebargaining representative of, Respondent's employees in ap-propriate unit, by specified acts and conduct, including: (a)an attempt to revoke unilaterally its designation of a multiem-ployer association as its bargaining' representative with theUnion, as the exclusive bargaining agent of Respondent'semployees, at its Yuma an d Glendale, Arizona, places ofbusiness; (b) repudiation of a collective-bargaining agreemententered into between the association and the Union; (c)refusal to honor and abide by the terms of said collective-bargaining agreement, as it applies to Respondent's em-ployees at its Yuma and Glendale, Arizona, places of busi-ness; and (d) unilateral alteration of rates of pay, wages, hoursof employment, and other terms and conditions of employ-ment of its employees at its Yuma and Glendale, Arizona,places of business, thereby engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (d), and interferingwith, restraining, and coercing its employees within themeaning, of Section 8(a)(1) of the Act.'Respondent's answer admits the procedural and jurisdic-tional allegations of the complaint and the execution of thecollective-bargaining agreement between the association andthe Union, but denies that Respondent's offices or plants inGlendale and Yuma, Arizona,, were members of the associa-tion or that those offices or plant were included or intendedto be included in the collective-bargaining agreement, anddenies either for" lack of sufficient information or generally,the remaining allegations of the complaint.'Hearing was held before the duly designated Trial Exam-iner on July 13, 1971, at Phoenix, Arizona. All parties ap-peared and were represented by counsel or a union represent-ative, were afforded full opportunity to be heard, to examineand cross-examine witnesses, to introduce oral and documen-tary evidence relevant and material to the issues, to argueorally and file briefs and proposed findings of fact and conclu-sions of law. The parties waived oral argument. Pursuant toan extension duly granted, the General Counsel filed a briefon August 16; Respondent on August 23, 1971, includingproposed findings of fact. To the extent they are consistentwith the findings of fact and conclusions of law hereinaftermade, they are granted; but otherwise denied.Upon the entire record in this case, the uncontradictedtestimony or a reconciliation of conflicts in the testimony and,based upon the appearance and demeanor of the witnesses,and the briefs of the parties, which have been carefully con-sidered, the Trial Examiner makes the following:'Designations herein are as follows: the General Counsel, unless other-wise stated- his representatives at the hearing; O'Malley Glass & MillworkCo : Respondent, the Company or the Employer; International Bortherhoodof Painters and Allied Trades, AFL-CIO, Glaziers & Glassworkers LocalNo 1610: the Union, the Charging Party or Local 1610; the National LaborRelations Act, as amended (61 Star. 136, 73 Stat 519, 29 U.S C. Sec. 151,et seq.):the Act. The charge was filed and served on December 15, 19700At the outset of the hearing, Respondent filed an amended answer, ineffect, admitting the substantive allegations of the complaint, except as theyrelate to Respondent's Glendale and Yuma places of business Althoughthere was no objection to the filing of the amended answer, the record doesnot reflect that the same was allowed. The amended answer was allowed,and the record is hereby corrected accordingly.FINDINGS OF FACTITHE BUSINESS OF RESPONDENT549The complaint alleges, Respondent's answer admits, and itis hereby found, that, at all times material herein, O'MalleyGlass & Millwork Co., Respondent herein, has been a corpo-ration duly organized under the laws of the State of Arizona,with its principal office and place of business in Phoenix,Arizona, and additional places of business in Tucson, Yuma,and Glendale, Arizona, engaged in the business of distribut-ing and selling glass, and performing glazing and relatedservices.During the 12-month period preceding issuance of thecomplaint, a representative period, Respondent has pur-chased and had delivered to its places of business, glassproducts, tools, parts, and other related products, valued inexcess of $50,000, directly from states outside the State ofArizona. During the corresponding period, Respondent hasmade sales of products and services, valued in excess of $50,-000, to firms within the State of Arizona, making purchasesdirectly from states outside the State of Arizona, valued inexcess of $50,000.It is, therefore, found that Respondent is, and at all timesmaterial herein has been, an employer engaged in commerceand in operations affecting commerce, within the meaning ofSection 2(2), (6), and (7) of the Act, and the jurisdictionalstandards of the Board.II.THE LABOR ORGANIZATION INVOLVEDInternational Brotherhood of Painters and Allied Trades,AFL-CIO, Glaziers & Glassworkers Local No. 1610, hereincalled the Union or the Charging Party, is, and at all timesmaterial herein has been, a labor organization within themeaning of Section 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Issues1.Whether, by the execution of the collective-bargainingagreement, dated June 1, 1970, between Arizona Multi-EmployerBargainingAggregate, herein called AMEBA, anemployer association of which Respondent was a member,the parties included or intended to include Respondent's op-erations at Glendale and Yuma, Arizona.2.Whether Respondent's failure or refusal to apply theterms and conditions of the collective-bargaining agreementto its operations at Glendale'and Yuma, Arizona, constituteda refusal to bargain within the meaning of Section 8(a)(5) and8(d) of the Act.B. BackgroundRespondent maintains and operates four places of businessin the State of Arizona, namely, in Phoenix, Tucson, Glen-dale, and Yuma. Its principal place of business is located in .Phoenix, where it maintains a warehouse and conducts awholesale glass operation, with emphasis on building con-struction glazing, commonly referred to as "contract glaz-ing," and employs 13 employees. Its operation, in Tucson,about 124 miles away, is,substantially the same as the one inPhoenix, except on a somewhat smaller scale. The Glendaleoperation, located about 10 miles from Phoenix, is essentiallya retail glass division, performing virtually no contract work,and employing three employees. The Yuma branch, locatedabout 185 miles from Phoenix, is Respondent's smallest, andis also basically a retail operation, engaged in supplying glassfor automobile windshields, residential window panes. LiketheGlendale operation, it employs three employees. Re-spondent has performed a relatively small amount of con- 550DECISIONSOF NATIONALLABOR RELATIONS BOARDstruction work at its Yuma branch,estimatingon such jobsbeing done at Phoenix, and actually performed by glaziers outof that operation. Thomas E. O'Malley is president of theCompany. Raymond Wells is director of labor relations forRespondent's entire operation with headquarters at Phoenix.Each of the branches is under the supervision of a separatemanager.The Yuma operation was first established in 1955or 1956. There is a central accounting office at Phoenix cover-ing allRespondent's operations.In 1965, the Union negotiated collective-bargaining agree-mentswith individual employers, including Respondent, en-gaged in theglassand glazing industry, in the State ofArizona. Raymond Wellsnegotiatedon behalf of Respondentand BusinessRepresentative Milton F. "Pete" Baker, on be-half of the Union, and each signed the contract on behalf ofhis respective principal. During the negotiations, Baker askedWells whether he desired to sign separate contracts for eachof Respondent's branches, and Wells told him that thatwould not be necessary-that a single contract would coverall the branches.' Respondent complied with the wage scalesand other terms and conditions of the contract, which wasapplicable to all four branches, and made no protest or objec-tion to the application of the contract to the Glendale andYuma branches. The contract expired on June 1, 1970.C. The Current Collective-Bargaining AgreementIn the fall of 1969 or early in 1970, an employerassociationwas organizedunder the name of Arizona Multi-EmployerBargainingAggregate, commonly referred to as AMEBA, forthe purpose of acting as collective-bargainingrepresentativeof the principal employers in the industry in Arizona. FrankKadish, president of Standard Glass Company, was electedpresident of the association, and has continued to serve inthat capacity. As a result of negotiations between the nego-tiating committee of AMEBA and the Union, agreement wasreached, and a contract, dated June 1, 1970, was executed onJune 26, effective from June 1, 1970, to December 31, 1975,automatically renewable on any anniversary date, in the ab-sence of 60-days notice prior to the anniversary date. Thecontract was executed by Frank Kadish, president, and R. L.Roeser, secretary, on behalf of AMEBA, and M. L. Baker,businessrepresentative, on behalf of the Union. Subjoined tothe contract, and below the signatures, appeared the legend,"Members of Arizona Multi-Employer Bargaining Aggre-gate and their locations covered, by this Agreement," under-neath which, arranged in-two columns, headed PHOENIXand TUCSON, were lists of names of employers, consistingof six each. Included in the list of employers at Phoenix, wasO'Malley Glass & Millwork Co:, 1655 West Jackson, Phoe-nix, Arizona, and thesameemployer, at 210 Stevens Avenue,Tucson, Arizona.Respondent contends that the omission of the name of theCompany at its Glendale and Yuma branches establishes theintentionof the parties that those two branches were not tobe covered by the contract.The General Counsel and the Union contest this, maintain-ing that before the contract was finally executed, the Unionhad insisted that the statement regarding coverage under thecontract,as well asthe list of employers appearing thereun-der, was to' be deleted.'Wells did not testify and the findings are based on Baker's credible anduncontradicted testimony According to Baker, the contract may have beensigned under the name of Southwestern Glass & Millwork Company, Re-spondent's predecessorIn support of their contention,BusinessRepresentativeBaker testified that, after conferring with International Rep-resentative John Hayes, he was instructed not tosign thecontractunlessthe first page of the contract was corrected toomit the date and reference to AMEBA, since the same con-tract was also to be applicable to another employer associa-tion, which had subsequently been formed, known as AGEA(the actualnameof thisassociationisnot revealed by therecord); the number of representatives on joint conferencecommittee, provided for in the contract, be increased fromthree to five, to permit AGEA two representatives on thecommittee; and thenamesof the employer-members listed atthe end of the contract be deleted.The copy of the contract introduced in evidence by theGeneral Counsel, which bears the original signatures of theparties, contains certain blue-pencil notations indicating thenature of these corrections, as testified to by Baker, but Re-spondent's originalcopy, also received in evidence, is devoidof any such blue-pencil changes. According to Baker's tes-timony, all the blue-pencil notations appearing on theUnion's copy of the contract were made by David Shelton,manager of Pittsburgh Glass Company, who subsequentlyreplaced Kadishas chairmanof the negotiating committee,and had concurred in the changes. Baker was unable to ex-plain why AMEBA's copy of the contract had not been con-formed to the Union's copy, except to say that he had "flatgoofed."The events preceding negotiations for the current contractmay shed some light on the intention of the parties withregard to coverage. At the first meeting between the unionrepresentative and AMEBA's negotiating committee, Kad-ish, chairman of the committee, presented Baker with a letter,furnished in response to a request from International Repre-sentative Hayes. The letter, on stationery of AMEBA, datedthe same day, and addressed to the Union, stated AMEBA'sdesire for modification of the agreement, dated August 23,1965, and listed the names of the members of the associationemploying glaziers who were members of the Union. Amongthe 12 employees in Phoenix and Tucson, was listed O'MalleyGlass & Millwork Co., followed by its places of business atPhoenix, Tucson, Yuma, and Glendale. A meeting was re-quested for Wednesday, January 21.At the second meeting between the parties, held on Febru-ary 19, Kadish handed Baker an amended list of members ofAMEBA, containing the names of nine members, includingO'Malley Glass & Millwork Co., again followed by its placesof business at Phoenix, Tucson, Yuma, and Glendale.'On April 21, ata,meeting atO'Malley's headquarters,Shelton, who had replaced Kadish as chairman of AMEBA'snegotiating committee, submitted to the Union a completedraft of anagreementas its proposals. Only AMEBA wasnamed in the preamble of this draft and the contemplatedsignatorieswere indicated as follows: FOR THE EM-PLOYER: FOR THE UNION: Unlike the contract whichwas ultimately executed, no list of employer members ofAMEBA was appended below the place for signature.Kadish testified that, during the course of the bargaining negotiations,AMEBA discovered that some of the employers, who had been membersof that association, were engaged to a very small extent in the type of workperformed by the others,namely"contract-type" work, and were requestedto resign from AMEBA, and that group later organized as AGEA. The listof the remaining members of AMEBA is thesameas those appearing at theend of Respondent's executed copy of the collective-bargaining agreement.In the agreement, Respondent is named twice, once under the list of em-ployers at Phoenix, and once under the list of those at Tucson, whichaccounts for the discrepancy in the actual number of members O'MALLEY GLASS & MILLWORK CO.551The copy of the proposed agreement, received in evidence,was used by International Representative Hayes as his work-ing copy, and contains his notations indicating approval ordisapproval of various clauses. There is nothing in any ofthese notations or, for that matter,in the record,to establishthat the subject,of the constituency of AMEBA's membershipor the inclusion or omission of a list of members was dis-cussed.The General Counsel contends,however,that theabsence of the list of members from the proposed contract isan indication that, "as ofApril 21,there was no contempla-tion by any of the parties as (sic)listing any of the companiesor locations."According to Business Representative Baker,at no time during negotiations after he received this contractproposal was there any discussion between the parties as towhich employers were members of AMEBA.In about mid-June, agreement was reached, and the con-tract reduced to writing.Afterreceiving a copy from Shelton,Baker prepared a copy, which he transmitted to InternationalRepresentative Hayes, with the consequences which have al-ready been detailed.In this posture of the case,the General Counsel contendsthat theemendations,as indicated by theblue-pencil nota-tions on the Union's copy of the contract,were not onlyagreed to by Shelton but actually made by him on the copyintroduced in evidence by the General Counsel:Respondentcontends,however,that the notations were made to facilitatethe use of that contract form in completing its contractnegotiations with AGEA,the other association consisting ofsmaller companies engaged,in less extensive glazing opera-tions, such as replacement of automobile windshields andresidential window panes. Baker stated that the reason theUnion desired to have the specific portions of the proposeddraft, including the listing of the employer-members, elimi-nated, was that International Representative Hayes advisedhim that they covered matters which had never been nego-tiated.Considering,that,preliminary to negotiations,AMEBA had,at the Union's request,submitted a list of itsmembers, and that the association later submitted anamended list, the Union's contention is difficult to accept.Despite the fact that Shelton, who is said to have concurredin the changes in the contract proposals,did not testify, Re-spondent's position, that the blue-pencil notations were madeas an accommodation to the Union,so that it could use thesame contractformin its negotiationswith AGEA, com-mends itself as more plausible. The fact that one of the modifi-cations sought by the Union entailed increasing the numberof representatives on the joint conference committee fromthree to five, to satisfyAGEA's request for two members onthe committee,lends support to Respondent'sposition.Moreover,it is difficult to believe that Business Representa-tive Baker would have signed the counterparts of the contractwith AMEBA without first ascertaining that all copies of thecontract had been conformed to the Union's purported copy.Robert L.Roeser,Respondent's Phoenixcontractmanager,and secretary of AMEBA, who signed the contract in hisofficial capacity,testified positively and categorically that thelist of employer-members ofAMEBAand their locations wasset forth below the place for signatures at the time he signedthe contract and that there were no blue-pencil notations onthe agreement at the time he signed it.According to Kadish,president of AMEBA,the final copyof the contract was xeroxed,the copies distributed to therepresentatives of the parties to make certain that all copieswere exactly alike, and then passed around the table for signa-ture. There were, according to him, no blue-pencil markingson any of the copies submitted for signature.During thenegotiations,changes were made and when agreement wasreached,final copies were prepared and submitted to theofficers of the association.It was never contemplated that theindividual employer-members of AMEBA would sign thecontract and, as Kadish testified,under the association'sbylaws,members were bound by the contract signed byAMEBA.Employer-members undertaking to sign.the con-tract as individuals were subject to a $10,000 penalty. Subse-quent modifications of the contract,such as health and wel-fare and pension plans, were handled by written amendmentto the contract,signed by the parties,and executed on July22.The preponderance of the credible evidence establishes thatthe collective-bargaining agreement entered into between theparties, dated June 1, 1970, was, in fact, the contract enteredin evidence by Respondent, to which the names of the em-ployer-members was appended below the signatures of theofficers of AMEBA and the representative of the Union, andit is so found. The Union's insistence that the list of employer-members had been deleted from the contract prior to itsexecution appears to be rooted in a desire to be relieved of theconsequences of possible constructive notice that Respondentdid not intend to be bound by the contract, insofar as itsGlendale and Yuma branches were concerned.To this extent,the Union may have been the subconscious victim of wishfulthinking,when its representative testified regarding the blue-pencil corrections on the Union's copy of the contract. It isnot at all unlikely that these notations were actually made onthe Union's working draft.In any case, it has been found thatthe contract,as executed in final form,did not contain anyof these notations but was, in fact, in the form represented byAMEBA's copy of the contract.It is difficult to believe that Baker would have been soremiss as to sign the final draft of the contract without firsthaving ascertained that it conformed in all material respectsto what he claimed to be the agreement reached.Whetherbecause of oversight or some other reason, the fact is that thecontract which he actually signed did not contain the correc-tions to which Shelton,as chairmanof AMEBA's negotiatingcommittee,had allegedly agreed. Having signed the contract,the Union must be deemed bound by it.'Proceeding from this premise, it is to be assumed that theUnion should have been aware that Respondent was main-taining`that the contract did not apply to its Glendale andYuma branches.The issue then becomes whether, by execut-ing ' the'contract, which omitted from its coverage these-twobranches,the Union must be deemed to have acquiesced inRespondent's position or to have become estopped from as-serting that the contract was applicable to all four branches.The record is devoid of any evidence that this subject was everdiscussed between Respondent's bargaining representativeand the Union at any stage of the negotiations. According toKa'dish,Respondent's Glendale and Yuma locations wereomitted from among the list of employers"because the basicwork done down in those two areas is not the same as theS"As a general principle,one who accepts a written contract is conclu-sively presumed to know its contents and to assent to them,in the absenceof fraud,misrepresentation,or other wrongful act by another contractingparty Thus,ignorance of the contents of a contract expressed in a writteninstrument does not ordinarily affect theliability ofone who signs it or whoaccepts it otherwise than by signing it If a man acts negligently and in sucha way as to justify others in supposing that the writing is assented to by him,he will be boundboth at law and in equity,even though he supposes thatthe writing is an instrument of an entirely different character.It is-the duty ofevery contracting party to learn and know itscontentsbefore hesigns and delivers it,and, if the contract is plain andunequivocal in its terms,he is ordinarily bound thereby... " 17 Am Jur2d § 149. There is nocontentionthat the othercontracting party hereengaged in fraud, misrepresentation,or other wrongful conduct to in-duce the Unionto execute the contract 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork basically done by the AMEBA members. Yuma is in arural area and they have no contracts to any great degree andGlendale does auto glass work which is closer-to the AGEAmembers... " This argument would have more relevance ifthe issue were whether a single unit of Respondent's em-ployees at its four branches or separate units of each branch,were appropriate.The complaint, however alleges that all employees of em-ployer-members of AMEBA (in the classifications set forth inthe current collective-bargaining agreement), with the cus-tomary exclusions, constitute an appropriate unit for the pur-poses of collective bargaining. In its answer, Respondent de-nies these allegations on the ground of lack of sufficientinformation as to the truth of the allegations. Respondent'samended answer, however, filed at the opening of the hearing,denies that Respondent's offices or plants in Glendale andYuma were members of AMEBA or that said offices or plantswere intended to be or were included in the collective-bar-gaining agreement,but admits the allegations regarding theappropriate unit, "as said allegations are applied to the em-ployees employed by employer members of AMEBA, saidemployer members being set forth in the current, CollectiveBargainingAgreement."Although the previous collective-bargaining agreement be-tween Respondent and the Union, which antedated the orga-nization of AMEBA, dated August 23, 1965, was not intro-ducedinevidence,UnionRepresentativeBaker'suncontroverted testimony, indicates, that that contract cov-ered all four of Respondent's operations, specifically includ-ing Glendale and Yuma. In1964,according to Baker, hisunderstanding with Respondent's Personnel Manager Wellswas that Glendale and Yuma were covered by the contract.There was, according to Baker, never any discussion duringthe 1970 negotiations as to whether Glendale and Yumawould or would not be covered under the AMEBA contractwith the Union, and it was not until October, 1970, whensome of the glaziers in the Yuma branch reported to him thatthey were not being paid union scale, that he learned thatRespondent maintained that the contract did not apply to theYuma branch. Baker, accompanied by his assistant, there-upon went to Yuma to investigate, and several weeks laterreturned with a member of the Union's executive board. Indiscussing the matter with Kenneth Breddemeyer, managerof Respondent's Yuma branch, a union member, they wereinformed that Wells had instructed Breddemeyer not to payunion scale or hire union members. Immediately upon hisreturn from Yuma, Baker, accompanied by InternationalReprresentative Hayes, called on Thomas E. O'Malley, presi-dent of the Company, and Wells, and told them that theCompany was not living up to its agreement. O'Malley in-formed the union representatives that there were only threemen involved at Yuma, that he was paying them above scale,and that he had no intention of applying the contract to theYuma employees. According to Baker's uncontradicted tes-timony, O'Malley gave as his reason mere "stubbornness."With regard to the Glendale operation, the Union concededat the hearing that Respondent has always adhered to thecontract since 1962, has always paid union scale and fringebenefits, and has "lived up to the union agreement."The record leaves little doubt that at some time during thenegotiations,Respondent concluded,for whatever reasons,that it no longer wished to have the Yuma branch covered bythe agreement. Instead of notifying the Union to that effect,and affording it an opportunity to bargain about the subject,Respondent unilaterally, and without consultation with theUnion, decided to withdraw the Glendale and Yumabranches from the application of the contract. Nevertheless,despite the fact that the list' of employers, appended to thecontract, showed the elimination of both the Glendale andYuma branches, according to Baker's .uncontroverted tes-timony, Respondent continued to be bound by the contractfor its Glendale operation.Whatever merit there may have been to Respondent's con-tention that, because of the nature and size of the Yumaoperation, and its distance from-Respondent's principal head-quarters.at Phoenix, it should be excluded from the unit ofRespondent's employees at its other operations, the, fact re-mainsthat in the 1965 contract between Respondent and theUnion, the parties had bargained for a single unit of em-ployees covering Respondent's principal,place of business atPhoenix and its three branches. Since the Union's majoritystatus has never been in dispute, and, first, the Company, and,later,AMEBA, had recognized the Union as exclusive bar-gaining agent of the unit employees of all its members, theUnion was entitled to have been notified, and afforded anopportunity to bargain on the issue of whether the Yumabranch should no longer be included in.the contract coverageof Respondent's employees.Moreover, there was no contention or showing that thenature of the operation at Yuma had changed materiallyfromthe time the Union was recognized as representative of Re-spondent's employees at all four operations. Whatismore,apart from the proximity of the Glendale branch to Respond-ent's headquarters in Phoenix, there was no appreciable diff-erence between the operation at Yuma and that in Glendale,which Respondent regarded as. covered by the contract,The issue here does not involvea situationwhere an em-ployer-member of a multiemployer association seeks to with-draw from the group but rather where the member is attempt-ing unilaterally,, and without prior consultation with theUnion, to alter the composition of the appropriate unit,which,as hasbeen found, for the reasons previously stated,itwas not privileged to do.On the basis of the foregoing, and upon the entire record,it is hereby found that Respondent attempted to' modify theappropriate unit of employees, including Respondent's em-ployees at the Yuma operation, of employer-members ofAMEBA, by unilaterally, and without prior notification tothe Union, and an opportunity to bargain on the matter, byeliminatingthe Yuma branch from the application of thecontract. By so doing, and by failing and refusing, since June15, 1970, to recognize and bargain with the Union as exclu-sive bargaining representative of Respondent's employees inthe appropriate unit, including its employees at the Yumabranch, and by its unilateral attempt to revoke its designationof AMEBA as bargaining representative of Respondent; andthe designation of the Union as' exclusive bargaining repre-sentative of Respondent's employees at its Yuma, Arizona,place of business, and by repudiating, and refusing to applythe collective-bargaining agreement to Respondent's em-ployees at said place of business, Respondent has 'failed andrefused to bargain with the Union, within the meaning ofSection' 8(a)(5), and (d), thereby interfering with, restraining,and coercing its employees in the exercise of rights guaran-teed in Section 7, and engaging in unfair labor practiceswithin themeaningof Section 8(a)(1)'of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent, set forthin section,III, above,occurring in connection with its operations, described in sec-tion I, above, have a close,intimate,and substantial relationto. trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce. V. THE REMEDYO'MALLEY GLASS & MILLWORK CO.553Having found that Respondent has violated Section 8(a)(5)and (1) of the Act by refusing to adhere to and abide by theterms of a multiemployer collective-bargaining agreementwith the Union, to which it -was a party, insofar as it appliedto Respondent's branch at Yuma, Arizona, it will be recom-mended that Respondent be ordered to cease and desist there-from, and take certain affirmative action designed to effectu-ate the policies of the Act.It has been found that Respondent has failed and refusedto bargain in good faith with the Union as majority represent-ative of the employees in an appropriate unit, on behalf of itsemployees at its Yuma, Arizona, branch. It will, therefore, berecommended that' Respondent be required to bargain ingood faith with the Union, and give retroactive effect to theJune 1, 1970, collective-bargaining agreement betweenAMEBA and the Union, with regard to the Yuma operation,for the duration of said agreement.'Itwill further be recommended that Respondent makewhole its unit employees at the Yuma, Arizona, branch, forany loss of earnings they may have sustained by reason ofRespondent's refusal to adhere to and abide by the terms ofthe multiemployer agreement, by payment to each of saidemployees of the difference between the amount of wages theywere paid from June 1, 1970, and the amount they wouldhave been entitled to be paid under the wage provisions ofsaid collective-bargaining -agreement, with interest at 6 per-cent per annum, in accordance withIsis Plumbing & HeatingCo.,138 NLRB 716. It will also be recommended that Re-spondent make such contributions on behalf of said em-ployees for health and welfare, pension or other fringebenefits as may be required under the terms of said multiem-ployer agreement.-Upon the basis of the foregoing findings of fact, and uponthe entire record in the case, the Trial Examiner makes thefollowing:CONCLUSIONS OF LAW1.O'Malley Glass&Millwork Co.,Respondent herein, is,and at all times material herein has been,an employer en-gaged in commerce and in a business affecting commercewithin the meaning of Section 2(2), (6), and(7) of the Act,2.InternationalBrotherhood of Painters and AlliedTrades,AFL-CIO,Glaziers&GlassworkersLocalNo.1610, the Union herein,is, and at all times material herein has6In view of the Union's concession that Respondent has, in fact, appliedcoverage under the collective-bargaining agreement to the Glendale opera-tion, no reference to this branch has been made in the remedial order It isto be expressly understood, however, that the Glendale branch is to bedeemed covered by the multiemployer agreementbeen, a,labor organization within the meaning of Section 2(5)of the Act.3.All employees employed by employer-members ofArizona Multi-Employer Bargaining Aggregate (AMEBAherein), in the classifications set forth in the collective-bar-gaining agreement between AMEBA and the Union, datedJune 1, 1970, excluding all other employees, office clericalemployees; guards, watchmen, and supervisors, as defined inthe Act, constitute, and at all times material herein haveconstituted, a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9(b) of the Act.4.At all times material herein, including June 1, 1970, andsince, a majority of the employees of employer-members ofAMEBA, including Respondent, and its branch at Yuma,Arizona, in the unit described above, has designated theUnion as their exclusive representative of the employees inthe appropriate unit found above, for the purposes of collec-tive bargaining with AMEBA and its members, includingRespondent, at its places of business, including Yuma,Arizona.5. By unilaterally, and without prior notice to and consul-tation with the Union, effecting changes in the compositionof the appropriate unit, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and 8(d)of the Act.6.By refusing to adhere to and abide by the terms of themultiemployer agreement between AMEBA and the Union,to which it was a party, insofar as it applied to Respondent'sbranch at Yuma, Arizona, Respondent has failed and refusedto bargain with the Union, as exclusive representative of theemployees in the appropriate unit found above, includingemployees of Respondent at' its Yuma, Arizona, place ofbusiness, thereby engaging in unfair labor practices within themeaning of Section 8(a)(5) and (d)'of the Act.7.By the foregoing conduct, Respondent has interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7, thereby engaging in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.8.The unfair labor practices found above affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing, findings of fact, conclusionsof law, and the entire record, and pursuant to Section 10(c)of the Act, I herebyissuethe following.'[Recommended Order omitted from publication.]'In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.